MEMORANDUM **
Jose Luis Ramos-Rosales appeals his guilty-plea conviction and sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ramos-Rosales has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ramos-Rosales has filed a pro se supplemental opening brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. Because the guidelines are now purely advisory, see United States v. Booker, — U.S. -, 125 S.Ct. 738, 764-67, 160 L.Ed.2d 621 (2005), we remand so the district court can determine if Ramos-Rosales should receive a different sentence under the advisory Guidelines system. See United States v. Hermoso-Garcia, 413 F.3d 1085, 1089-90 (9th Cir.2005).
Counsel’s motion to withdraw as counsel on appeal is denied. Appellee’s request for summary affirmance is denied as moot.
The conviction is AFFIRMED, and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.